Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email dated May 03, 2021 by Applicant’s Attorney Gerald Hespos. 

The application has been amended as follows: 
Abstract line 5: “ascertaining a magnitude and orientation” has been changed to -- ascertaining a magnitude and an angular orientation --
Claim 1.  A method for balancing a rotor of an electrical machine, the rotor having a shaft with a diameter and at least one laminated core arranged on the shaft, the laminated core having opposite first and second axial ends, the method comprising:
providing a rotor of an electrical machine, 
providing blanks, each of the blanks having a length that is smaller than an outside diameter of the laminated core of the rotor, 
angular orientation of an initial unbalance at least at a first end of the core of the rotor that is to be balanced, thereby defining an angular position for mounting the blanks on the rotor,
processing at least a first of the blanks by making a recess in the first blank outside the center of gravity of the first blank, the recess having a diameter matched to the diameter of the shaft and being disposed so that a center of the recess is spaced from the center of gravity of the first blank by a distance depending on the magnitude of the ascertained initial unbalance at the first end of the laminated core, 
mounting the first blank by means of the recess on the shaft at the first end of the laminated core of the rotor that is to be balanced, and 
fixing the processed first blank on the laminated core of the rotor in [an] the angular position. [that is dependent on the orientation of the ascertained initial unbalance.]

Claim 2, line 2: “the step of ascertaining the magnitude and the orientation” has been changed to -- a step of ascertaining the magnitude and the angular orientation --
Claim 2, lines 5-6: “and the step of processing at least the first blank comprises comprises processing the first blank and a second blank” has been changed to -- and the step of processing at least the first blank comprises processing the first blank and a second blank--
Claim 2, line 10: “depending on the orientation of the initial” has been changed to -- depending on the angular orientation of the initial --

Claim 3: The method of claim 2, wherein a distance of a center point of the recess to be made in each [of the] blank[s] from the center of gravity of the respective blank [is ascertained] depending on the magnitude of the initial unbalance of the rotor that is to be balanced.

Claim 4, line 1: “wherein a length of the blanks is” has been changed to -- wherein a length of the blank is --
Claim 5, line 1: “wherein a thickness of the blanks is” has been changed to -- wherein a thickness of the blank is --


Reasons for Allowance
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 7 of the response filed on  March 08, 2021 reviewed carefully and the amendments of the claims 1-3, 7 and 9 filed on March 08, 2021 would overcome the claim rejections based on  35 USC §112. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claim 1 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be improper.

Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
a method for balancing a rotor of an electrical machine by providing blanks having a length smaller than the outside diameter of the laminated core, processing the blanks by making a recess in the blank, outside the center of gravity so that a center of the recess is spaced from the center of gravity of the first blank at a distance depending on the magnitude of the ascertained initial unbalance at the first end of the laminated core, mounting the blanks on the shaft by means of the recess, and fixing the processed blanks on the rotor in an angular position dependent on the orientation of the ascertained initial unbalance.

Prior art of record Yun (KR 101342275) teaches a stacked rotor core balancing method using a plate mounted on the end portion and the balance is achieved by removing the plate portions by cutting and removing the materials from the plate. Yun fails to teach providing plates having length smaller than the outer diameter and making recess outside the center of gravity at a distance depending on the magnitude of ascertained imbalance. 

Prior art of record Okumura (JP 2013029464) teaches a balance correction method in which the balance is corrected by using multiple balance weights and is press-fitted and fixed onto a groove provided on the rotation axis of the rotor. However, Okumura fails to teach providing blanks having a length that is smaller than an outer diameter of the laminated core and making recess on the blank depending on the magnitude of ascertained imbalance.

Prior art of record Wang (CN 102237747) teaches a balance block by superposing multiple circular arc balance sheets, wherein, the balance sheet has a triangular opening,  which is used to bent the balance block to a desired direction. However, Wang does not teach blanks with recess that are outside the center of gravity and mounting the blanks by means of the recess.
Therefore, claim 1 is allowed and claims 2-10 are allowed as they inherit all the limitations of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        



/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729